Syneron(TM) Partners With the American Academy of Cosmetic Physicians (AAOCP) to Train LipoLite(TM) and Laser LipoSculpture Physicians LipoLite Customers Receive Complimentary AAOCP Membership With Purchase IRVINE, CA(Marketwire - February 17, 2009) - Syneron™ Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices, today announces a partnership with the American Academy of Cosmetic Physicians (AAOCP) to support laser liposculpture courses for Syneron's LipoLite™ laser-assisted liposuction device. The AAOCP is an organization of physicians who have successfully integrated aesthetic procedures into their practice. The AAOCP is dedicated to enhanced clinical training and safety and the exchange of best practices and ideas. As part of the partnership, the AAOCP will train new Syneron LipoLite physicians and refer physicians to LipoLite as a preferred laser-assisted liposuction device.
